UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELVIN GENAO,
                            Plaintiff,
                                                                       19-CV-5093 (CM)
                     -against-
                                                                   ORDER OF DISMISSAL
NEW YORK CITY BAR ASSOCIATION,
                            Defendant.


COLLEEN McMAHON, Chief United States District Judge:

         Plaintiff, appearing pro se, brings this action styled as a criminal complaint. By order

dated July 24, 2019, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (“IFP”). The Court dismisses the complaint for the reasons set forth

below.

                                     STANDARD OF REVIEW

         The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise

the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).
                                           DISCUSSION

         On June 5, 2019, the Court issued an order under 28 U.S.C. § 1651, barring Plaintiff from

filing any new action IFP without first obtaining from the Court leave to file. See Genao v. Saint

Paul’s Church, No. 19-CV-2704 (CM) (S.D.N.Y. June 5, 2019). Plaintiff filed this case before the

Court issued the June 5, 2019 bar order. But the complaint follows the same pattern as his prior

filings that resulted in the Court issuing the injunction; that is, Plaintiff alleges that Defendant

New York City Bar Association violated several criminal statutes. But Plaintiff cannot initiate the

arrest and prosecution of the Bar Association because private citizens cannot prosecute criminal

actions in federal court. See Leeke v. Timmerman, 454 U.S. 83, 86-87 (1981). “[T]he decision to

prosecute is solely within the discretion of the prosecutor.” Id. at 87. Nor can Plaintiff direct

prosecuting attorneys to initiate a criminal proceeding against the Bar Association, because

prosecutors possess discretionary authority to bring criminal actions, and they are “immune from

control or interference by citizen or court.” Conn. Action Now, Inc. v. Roberts Plating Co., 457

F.2d 81, 87 (2d Cir. 1972). Accordingly, the Court dismisses the complaint for failure to state a

claim.

         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.




                                                   2
       Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed for failure to

state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   July 24, 2019
          New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                    3
